Case 1:20-cv-00123-JRS-MG Document 72 Filed 04/19/21 Page 1 of 1 PageID #: 1053




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION



 JOHN DOE,                                          CASE NO. 1:20-CV-123-JRS-MG

                Plaintiff,

        v.                                          NOTICE OF FILING EVIDENCE AS
 INDIANA UNIVERSITY, PROVOST                        DIRECTED BY MINUTE ORDER
 LAUREN ROBEL, KATHY ADAMS-                         DATED 04/07/21 (ECF NO. 71)
 REISTER, LIBBY SPOTTS, ROBERT
 BILLINGHAM, MICHAEL COURTNEY
 AND GRANT VOGTMAN,


                Defendants.


        Plaintiff John Doe hereby gives notice that he is submitting evidence in opposition to

 defendants’ Motion to Dismiss Second Amended Complaint (“Motion to Dimiss”) (ECF No. 60).

 On April 7, 2021 the Court informed the parties that it intends to convert defendants’ Motion to

 Dismiss into a motion for summary judgment because it will be considering extrinsic evidence,

 namely the declaration of Libby Spotts. (ECF No. 71). The Court has ordered the parties to produce

 any related admissible evidence. Accordingly, John Doe gives notice that he is producing evidence

 for the Court’s consideration, which evidence is contained in or supported by the following

 contemporaneously-filed documents: (1) Declaration of John Doe (redacted) and (2) Declaration

 of Carrie Menikoff.

        DATED this April 19, 2021.

                                              /s/ Eric J. Rosenberg
                                              Eric J. Rosenberg (0069958)
                                              205 S. Prospect Street
                                              Granville, Ohio 43023
                                              740.644.1027 phone
                                              erosenberg@rosenbergball.com
